No cause of action has been pleaded or proved against appellant Sophia Z. Ruskay since She did not join in the contract with her husband, Cecil B. Ruskay, and as to her the judgment is reversed upon the law and the facts and the complaint dismissed, without costs. The judgment against appellant Cecil B. Ruskay is modified by striking therefrom the award of money damages in the sum of $660. We are of opinion that there is not sufficient proof of damages resulting from the failure of appellant Cecil B. Ruskay to close on the law day. In all other respects the judgment, as modified, is affirmed, without costs. The case is remitted to Special Term for Trials' to take proof and determine the amount to be allowed the respondents upon the purchase price by way of abatement, in the event that Sophia Z. Ruskay, wife of appellant Cecil B. Ruskay, refuses to join with her husband in the conveyance to respondents, releasing her inchoate right of dower; and further, in the event that respondents exercise their option to take title subject to the outstanding inchoate right of dower of appellant Sophia Z. Ruskay, or, in the event that Sophia Z. Ruskay refuses to join in the conveyance, and the respondents do not exercise their option to take title subject to her outstanding inchoate right of dower, to take proof *750and determine damages. We deem a reference unnecessary. Young, Rich, Kapper, Hagarty and Seeger, JJ., concur.